Bodine, J.
The defendant was convicted of assault and battery. The indictment charged the defendant with an atrocious assault and battery.
The defendant sought to justify his acts, as done, in self-defense, and to introduce evidence that his assailant was a violent, quarrelsome and dangerous man, and that his reputation for such disposition was known to him. The exclusion of such testimony was manifest error. The question in controversy was whether the defendant acted in self-defense. Upon that question evidence, which tended to show that the defendant had reasonable cause to apprehend great bodily harm just before the assault, was relevant. Therefore, the general reputation of his assailant as a dangerous and quarrelsome person was competent, especially if this reputation was known to the defendant. Smith v. United States, 161 U. S. 85; Commonwealth v. Tircinski, 189 Mass. 257; 2 L. R. A. (N. S.) 102; 75 N. R. Rep. 261; 2 R. C. L. 568.
It is unnecessary for us now to consider the other assignments of error. The judgment below will be reversed.